Clements v Miller (2021 NY Slip Op 01604)





Clements v Miller


2021 NY Slip Op 01604


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, WINSLOW, AND BANNISTER, JJ.


243 CA 20-00384

[*1]WILLIAM CLEMENTS, PLAINTIFF-RESPONDENT,
vTHOMAS A. MILLER, DOUGLAS O. THOMPSON, G & T FARM LLC, AND G & T FARM SERVICES LLC, DEFENDANTS-APPELLANTS. 


KENNEY SHELTON LIPTAK NOWAK LLP, JAMESVILLE (DANIEL K. CARTWRIGHT OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
SOBO & SOBO, LLP, MIDDLETOWN (MARK P. CAMBARERI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered December 16, 2019. The order, among other things, granted plaintiff's motion for partial summary judgment on the issue of negligence and denied in part defendants' cross motion for summary judgment dismissing plaintiff's amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court